        Case 19-03622 Document 10 Filed in TXSB on 12/12/19 Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                            ENTERED
                                                                                          12/12/2019
IN RE:                          §
OFFSHORE SPECIALTY FABRICATORS, §                      CASE NO: 17-35623
LLC; fka OFFSHORE SPECIALTY     §
FABRICATORES, INC.              §
       Debtor(s)                §
                                §                      CHAPTER 11
                                §
DAVID WEINHOFFER                §
       Plaintiff(s)             §
                                §
VS.                             §                      ADVERSARY NO. 19-03622
                                §
BILLMAN OIL AND GAS             §
MANAGEMENT LLC                  §
       Defendant(s)             §

        COMPREHENSIVE SCHEDULING, PRE-TRIAL AND TRIAL ORDER

A pretrial conference was held on December 12, 2019. The parties submitted a Rule 26 Report:

       A.     ________ which is attached and is accepted by the Court except as modified by
              this order; or

       B.     ___X___ which is filed at Docket No. 9 and is accepted by the Court except as
              modified by this order.

        Under authority of Fed. R. Bankr. P. 7016 and Fed. R. Civ. P. 16, it is hereby ORDERED
that the following deadlines and settings shall apply in the above referenced adversary:

       1.     The deadline to join additional parties is January 16, 2020.

       2.     All discovery in this case must be completed on or before December 11, 2020.

        3.     The party with the burden of proof on an issue must serve its expert reports no
later than June 30, 2020. Rebuttal expert reports must be served no later than July 15, 2020.

       4.     The deadline to amend pleadings is February 13, 2020.

        5.    Dispositive motions may not be filed after September 1, 2020. Any responses to
dispositive motions must be filed within 21 days after a dispositive motion is filed.

       6.     Witness and Exhibit Lists must be exchanged at least 2 working days prior to the



1/2
        Case 19-03622 Document 10 Filed in TXSB on 12/12/19 Page 2 of 2



face to face meeting required in the following paragraph. Copies of the exhibits shall be attached
to the Exhibit List.

       7.       Counsel must meet face to face to attempt to resolve these issues amicably, to
attempt to stipulate to as many facts and issues as possible, and to prepare the pretrial order.
This face to face meeting must occur prior to January 15, 2021. The court intends that this will
be a substantive, good faith effort to resolve issues. Therefore trial counsel (lead counsel) are
required to attend this meeting in person. Counsel who are not present at this meeting may not
be permitted to participate in the trial.

       8.      The parties must jointly prepare and file a proposed form of pretrial order not later
than February 2, 2021. The proposed form of order must be signed by counsel for both parties
and must be in the form set forth as Appendix C on the Court's website.

        9.     Copies of exhibits must be attached to the pretrial order. Relevant portions of
lengthy exhibits must be highlighted. Counsel must also attach succinct memoranda on disputed
issues of law.

        10.     The Pre-Trial Conference will be held on February 16, 2021 at 9:00 a.m.
Attendance by all parties is required, either in proper person (if not represented by counsel) or by
an attorney who has authority to bind the party. Each party must have a representative present
with full settlement authority.

         11.     Trial of this adversary proceeding will commence on March 1, 2021 at 9:00 a.m.
It is estimated that trial can be completed in __4__ hours of trial time.

        It is further ordered that changes to this Scheduling Order may only be made by further
order of this Court. A motion to extend any deadline and/or alter any hearing date will only be
granted for good cause shown beyond the control of the lawyers and/or parties and only in very
limited circumstances.

       SIGNED December 12, 2019.


                                                  ___________________________________
                                                             Marvin Isgur
                                                  UNITED STATES BANKRUPTCY JUDGE




2/2
